Citation Nr: 1118793	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and had subsequent periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which denied both issues listed on the title page.

In February 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran is not a credible historian and did not sustain an injury or injuries to his low back in 1977.

2.  There is no competent evidence of a nexus between the post service low back disability, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, and service.

3.  There is competent evidence that the current psychiatric disorder is not related to service, and because the Board finds that the current low back disability is not related to service, a psychiatric disorder cannot be found to be due to a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to inform the claimant of each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter dated in May 2007, which informed the Veteran of the evidence necessary to substantiate the claims for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how effective dates and disability evaluations are assigned.  

VA also has a duty to assist the veteran in the development of the claims.  This duty includes assisting the claimant in the procurement of relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records.  It also obtained private medical records identified by the Veteran and records relied upon by the Social Security Administration in awarding the Veteran disability benefits.  VA also provided the Veteran with an examination in connection with both claims and a hearing before the RO in October 2008.

In February 2010, the Board found that the April 2009 examiner had not considered the Veteran's report of what happened in service and what happened in the years after service in opining as to the onset of the Veteran's current low back disability.  It also found that the examiner had not addressed a comment made by a private examiner in 1999 that the Veteran's degenerative disc disease had been occurring for some time.  Thus, it requested that the Veteran be examined again and for another medical opinion.  This was accomplished in January 2011.  The Board finds that the February 2010 remand instructions have been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


II.  Credibility Determination

Before the Board addresses the issues on the merits, it will make a credibility determination, since whether the Board believes the Veteran's allegations impacts the issues on appeal.  The Board concludes that the Veteran is not a credible historian and concludes as fact that the Veteran did not sustain an injury or injuries to his low back while in service.  The reasons follow.

The Veteran has alleged he sustained an injury to his low back in August 1977, right before he was hospitalized for psychiatric symptoms he exhibited around that time.  He stated that he heard a pop in his back and that the pain brought him down to his knees.  The Veteran reported he went to see someone for his back complaints and was told he was fine.  He also stated that following this injury, he re-injured his back when lifting weights.  The Veteran reported he again had excruciating pain and that the pain brought him down to his knees because it was so severe.  

The problem with such statements and testimony is that the contemporaneous service treatment records do not remotely support his allegations, and some of the records actually refute his statements and testimony.  For example, the Veteran claims that he was hospitalized in service due to both back complaints and psychiatric symptoms.  However, the records from the Veteran's hospitalization show that examiners noted that at the time the Veteran was admitted to the hospital, physical examination revealed normal findings.  Additionally, an inservice clinical record, which appears to be dated September 1, 1977, shows that under the past medical history, the examiner wrote there were no injuries.  See Standard Form 505 under "History - Part 2."  Thus, the Veteran specifically denied having any injuries, which directly contradicts his current statements and testimony.  A physical examination of the Veteran's back was "clear."  Further, a September 15, 1977,  inpatient treatment record shows that the Veteran reported what prompted his psychiatric symptoms, which had nothing to do with any sort of back injury or back pain.  (The Veteran has claimed during the appeal he was hospitalized for psychiatric and low back complaints.)  In the Report of Medical Board, it noted, "On admission to the Psychiatric Service of this Medical Center, the patient's physical examination was within normal limits."  This is evidence against the Veteran's allegations of having sustained two severe injuries to his low back right before he was hospitalized. 

Further supporting this conclusion that the Veteran did not sustain one or two severe low back injuries in service is the August 1979 Report of Medical Examination, which shows that clinical evaluation of the spine was normal.  

The Veteran claims that his back has been bothering him since the two in-service injuries.  However, a February 1982 Report of Medical Examination shows that clinical evaluation of the spine was normal.  In a Report of Medical History completed by the Veteran at that time, he specifically denied ever having or having then, "Recurrent back pain."  See Item # 11.  When asked if he had been hospitalized, the Veteran checked "yes" and noted it was for a psychiatric disorder.  (He did not include a diagnosis for a low back disorder.)  Id. at Item # 16.  When asked if he ever had "any illness or injury other than those already noted," the Veteran checked, "No."  Id. at Item # 19.  Thus, at this time, the Veteran specifically denied, under penalty of perjury, that he had any history of recurrent back pain or an injury.  Had the Veteran sustained the back injury or injuries he alleges, the Board finds he would have reported that injury under Item # 19.  Additionally, if the Veteran had been hospitalized for a low back disability as well, he would have included a low back diagnosis in his report of hospitalization.

The Board concludes that the February 1982 Report of Medical History directly refutes the Veteran's allegations during the appeal that he injured his low back in service on two occasions and had had low back pain ever since.  The Board accords the Veteran's reports at the time of the 1982 document high probative value.  He made such a statement less than five years following his two-year period of active duty and while not seeking monetary benefits for a low back disability.  Additionally, he again denied ever having or having "[r]ecurrent back pain" in an August 1983 Report of Medical History.  He also denied having any illness or injury other than those already noted.  Lastly, when asked if he had ever been hospitalized, the Veteran wrote the 1977 hospital for "situational disturbance."  Again, he did not include a low back disorder in the hospitalization diagnosis.  Thus, six years after his alleged in-service injury/injuries, the Veteran was still denying ever having a history of recurrent back pain and not reporting a severe injury or injuries to his low back or including a diagnosis of a low back disorder when reporting his in-service hospitalization.  

The first documented evidence of the Veteran reporting low back pain was in January 1985-eight years after service discharge.  Even then, the Veteran did not allege that the onset of the low back pain had been in existence for years.  He had specifically denied any recurrent back pain in August 1983, and the Board finds it logical to conclude that any back pain the Veteran was alleging in 1985 had its onset after August 1983.  Additionally, a private medical record shows that the examiner reviewed a December 30, 1985, study, which showed "well-preserved disc at L4-5, L5-S1."  Thus, at that time, the Veteran's lumbar spine was normal.  An August 1993 Report of Medical Examination shows that clinical evaluation of the spine was normal.  Thus, more than 15 years after service discharge, the Veteran's low back was found to be normal.

The Board has concluded that the Veteran's allegations beginning in May 2007 of having in-service low back injuries to be not credible and rejects both his statements and testimony to this effect.  Of record are both Social Security Administration records and other private medical records showing complaints of low back pain from 1998.  None of these records, all of which were created prior to the Veteran's May 2007 application for compensation benefits, show the onset of low back problems as being attributed to service.  In fact, they all show the Veteran reporting the onset of his low back pain well over a decade after service discharge.  See June 1999 private medical record ("[The Veteran] describes continuing symptoms for more than two years . . . ."); December 1999 private medical record ("His back pain started as a work injury in December of 1998."); September 2003 private medical record ("The claimant stated that he's had back problems since 1998 . . . ."); November 2003 private medical record ("He states that the current episode of pain started 5 years ago."); February 2004 private medical record ("The patient has had variable back pain over the last 6-8 years.  According to the records, he first had discomfort in 1998 . . . ."); June 2004 private medical record ("Today he gives a negative prior history of low back pain, motor vehicle injury or loss from work secondary to back symptoms."  Examiner then went on to discuss three low back injuries in December 1998, June 2000, and December 2002.).

In multiple records, when the examiner is reporting the Veteran's past medical history, there is no report of an injury or injuries to the low back while in service.  In every instance when the Veteran was asked the onset of his low back pain, not one time did he allege an injury or injuries while in service.  Rather, in every instance, he alleged either an injury or pain years after service.

The Board is fully aware that the Veteran has provided buddy statements from people who served with him in order to substantiate his allegations of in-service low back injuries.  In each of these statements, the individual provided detailed facts about how the Veteran injured his low back, sought treatment and got a slap on the back from the medical professional, and injured his low back again.  The Board rejects the buddy statements as well.  Specifically, the Board finds it difficult to believe that all three individuals are able to remember such detailed facts about an incident that occurred more than 30 years ago.  Additionally, they all provided almost identical facts.  Thus, three, different individuals were able to recall the same detailed facts from over 30 years ago.  It is simply not credible.  The content of these statements exude the Veteran supplying the individuals with the facts that they must present (since such facts are identical to those the Veteran had reported), which facts the Board rejects entirely.  Thus, the buddy statements are accorded no probative value.

The Veteran's mother provided testimony at the October 2008 hearing.  It appears she is unsure about having had a conversation with the Veteran when he was hospitalized.  See Transcript on page 4 ("Of course I'm not sure if he called me, I'm sure he probably did.").  The Board finds her statement that the Veteran injured his back in service to be an inaccurate statement, as the Board finds as fact that no injury or injuries to the lumbar spine occurred during the period of service from 1975 to 1979 for the reasons stated above.

Accordingly, the Board finds that the Veteran is not a credible historian.  His statements and testimony during the appeal as to having sustained low back injuries in service no probative value.

III.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for a low back disability and a psychiatric disability.  As to the low back disability, the Board has already explained in detail why it has concluded that the Veteran did not sustain an injury or injuries to his spine while in service.  Additionally, a medical professional determined that the current low back disability, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, are attributable to service.  The examiner provided two medical opinions; one in April 2009 and another in January 2011.  He noted that when the Veteran was seeking Social Security Administration benefits, he specifically denied any injury prior to 1998.  His medical opinion was based upon his also not believing that the Veteran had sustained an injury or injuries to his low back since (1) the service treatment records did not substantiate the allegation and (2) the Veteran had specifically denied any prior injury when seeking Social Security Administration benefits.  Thus, his rationale for determining that the current degenerative joint disease and degenerative disc disease of the lumbar spine were not attributable to service was based upon the Veteran's own report of medical history, which medical history (denying a low back injury prior to 1998) the Board accepts as accurate.  There is no competent evidence to refute this medical opinion.

The Board is aware that it was concerned about Dr. Mainen's March 2003 opinion that the Veteran had a long-standing degenerative process which could have occurred naturally or from multiple different causes.  He added that if the degenerative back condition was due to injury, the injury happened long before the first reported work-related injury in 1998.  After reviewing the claims file again, the Board does not find that statement so troubling.  First, it now finds that the Veteran's statements of having an in-service injury or injuries to his low back as not credible.  Second, a December 30, 1985, MRI study showed "well-preserved disc at L4-5, L5-S1."  The Board finds it reasonable for it to conclude that any degenerative changes occurred after 1985, and thus would not be attributable to service.  Third, Dr. Mainen did not attribute the low back disability to service.

Regarding the psychiatric disability, the Veteran claimed that he developed a psychiatric disability while in service or as a result of his low back pain.  The service treatment records show that the Veteran was hospitalized for psychiatric symptoms he exhibited while in service.  By service discharge, psychiatric evaluation was normal.  Psychiatric evaluations in February 1982, January 1985 were normal.  In a July 2008 VA examination report, the examiner determined that the Veteran's current psychiatric disorder, diagnosed as depressive disorder, was not etiologically related to the psychiatric treatment the Veteran underwent in service.  She stated the Veteran experienced a brief psychotic reaction due to a combination of stress, lack of sleep, and alcohol use.  The examiner stated that once the Veteran was out of the situation and to sleep, his mental health returned.  She stated the Veteran had no further problems with psychosis.  There is no competent evidence to refute this medical opinion.

As to whether the Veteran developed a psychiatric disorder as a result of the low back disability, even if the Board accepted that he has a psychiatric disorder due to the low back disability, it would not establish a basis to award service connection for a psychiatric disability since the Board finds as fact that the Veteran does not have a low back disability that had its onset in service.

The Board notes that the Veteran appears to have had periods of active duty for training following his service in the 1970s.  However, the Veteran has not attempted to allege that he injured his low back during one of the periods of active duty for training.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the award of service connection for a low back disability on a direct basis and against the award of service connection for a psychiatric disability on a direct basis and as secondary to the low back disability.  As the preponderance of the evidence is against the claims, the benefit-of-the- doubt-rule is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


